Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-116595, filed on 07/06/2020.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the determining determines” in claim 10 is not defined by the claim, is not clear which element does the determining or if this is claimed in reference to a previous method step, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the language as presented wherein the determining determines does not clearly define what is doing the determination, and therefore, the language does not define the metes and bounds of the claim. The applicants are respectfully requested to clearly define what is being determined and/or what is doing the determining, in light of the originally disclosed invention. For the purposes of compact prosecution, the Examiner will be interpreting the claims in light of claim 3, which recites “and wherein the determining whether a black pixel cluster”, the terms “wherein the determining determines” will be considered the same.
Claim 11 is rejected to under USC 112 (b) because the limitation “in a case where the black pixel cluster that is in the second binary image and is subjected to a determination that the black pixel cluster in the second binary image is not made to be an extraction target exists around a position that corresponds to the character information about a Key that has been determined” and limitation “performing character recognition processing on the black pixel cluster that is in the second binary image and is subjected to a determination that the black pixel cluster in the second binary image is not made to be an extraction target;” conflict with each other. The first limitation has already expressed that the black cluster pixel is not a determination target. The second limitation does essentially the same thing. The second limitation also conflicts with the third limitation “and determining whether the black pixel cluster in the second binary image is set to an extraction target, based on a result of the character recognition processing”. The second limitation mentions that the area is not a target but the third limitation states to determine whether the area is or is not a target. The applicants are kindly requested to correct this mistake to an alternative language that shows the limitations in the claim without conflictions to limitations. For the purposes of compact prosecution, the Examiner will be interpreting the first limitation as the same in the conflicting limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US pub 20210192695), and further in view of Sakai (US Pub 20200175308 ).
Regarding claims 1, 12 and 16, Kosaka discloses at least one memory that stores instructions (Fig 1, ref 110); and at least one processor that executes the instructions to perform (Fig 1, ref 120):  generating a first binary image by binarizing an input image based on a threshold (Fig 5 is a binary image that is based on a predetermined threshold because the image was binarized into white and black pixels); generating a second binary image by changing a pixel that has predetermined high luminance in the input image into a black pixel (Fig 5 to fig 6: Ref 502-505 in fig 5 have a high luminance and are converted into white pixels ref 602-605 in fig 6).
In a similar field of endeavor of pixel determination, Sakai teaches determining whether a black pixel cluster in the second binary image is made to be an extraction target (Fig 3a-3g: black clusters are embodying characters that can be extracting points), based on a position of a character image identified based on a black pixel cluster in the first binary image (fig 6a-6d: shows the position of the characters of the first binary image. If the characters are outside of the line/box, they are not the extraction area), and a position of the black pixel cluster in the second binary image ([0044] Positions of the individual blocks and attributes determination information (text or non-text) on the blocks are stored as the determination result into the RAM 103).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the invention, to combine Kosaka’s disclosure with Sakai’s teaching, by converting a high luminance pixel value into a white pixel and determining its location so that a determination if the characters are overlapping a ruled-line can be made. 
Regarding claims 2, 13 and 17, Kosaka discloses wherein the second binary image is generated by changing into a black pixel a pixel that has luminance that is higher than the threshold used for the generation of the first binary image and is lower than luminance of a background in the input image (Fig 6, the stamp has higher luminance than the black pixel threshold but less than the white pixel background threshold. The stamp is converted into white pixels instead of black and the background has been changed to black to extract the stamp).
Regarding claims 3, 14 and 18, Kosaka does not disclose at least one processor executes the instructions to further perform: identifying a character image and a non-character image in the first binary image and wherein the determining whether a black pixel cluster in the second binary image is made to be an extraction target is performed based on a position of a character image identified in the first binary image and a position of the black pixel cluster in the second binary image.
In a similar field of endeavor of pixel determination, Sakai teaches at least one processor executes the instructions to further perform: identifying a character image and a non-character image in the first binary image ([0050] In step S501, the CPU 101 determines whether the region determined to be a block in step S206 is a text block or a non-text block) and wherein the determining whether a black pixel cluster in the second binary image is made to be an extraction target is performed based on a position of a character image identified in the first binary image and a position of the black pixel cluster in the second binary image (Fig 3a-3g and fig 6a-6d: Fig 3 (second binary) shows positions of black pixel clusters and fig 6 shows the position of the characters of the first binary image. If the characters are outside of the line/box, they are not the extraction area).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the invention, to combine Kosaka’s disclosure with Sakai’s teaching, by locating the characters in the first image as well as locating the positions of the black clusters so that a determination if the characters are overlapping a ruled-line can be made.
Regarding claims 4, 15 and 19, Kosaka discloses that it is determined that a black pixel cluster that is in the second binary image and is between character images identified based on black pixel clusters in the first binary image is not made to be an extraction target (Fig 5 ref 501 & 502 -> fig 6 ref 601 & 602: Words (black pixel cluster) are being overlapped by the stamp in fig 5 is shown not to be an extraction target on figure 6 since the black cluster pixels did not get extracted and [0058] However, for pixels corresponding to areas where the characters 501 and the seal 502 overlaps in the input image 500, i.e., areas having black color and red color, a part is extracted as the non-seal pixels 601, a part is extracted as the seal pixels 602, depending on a balance of an intensity of black color and red color).
Regarding claim 5, Kosaka discloses in a case where a character image identified based on a black pixel cluster in the first binary image is in an area of a black pixel cluster in the second binary image, it is determined that the black pixel cluster in the second binary image is not made to be an extraction target (Fig 5 ref 501 & 502 -> fig 6 ref 601 & 602: Words (black pixel cluster) are being overlapped by the stamp in fig 5 is shown not to be an extraction target on figure 6 since the black cluster pixels did not get extracted). 
Regarding claim 8, Kosaka discloses in a case where an area of a black pixel cluster in the second binary image overlaps the non-character image that has been identified, in a predetermined range, it is determined that the black pixel cluster in the second binary image is not made to be an extraction target (Fig 5 ref 501 & 502 -> fig 6 ref 601 & 602: Words (black pixel cluster) are being overlapped by the stamp in fig 5 is shown not to be an extraction target on figure 6 since the black cluster pixels did not get extracted and [0058] However, for pixels corresponding to areas where the characters 501 and the seal 502 overlaps in the input image 500, i.e., areas having black color and red color, a part is extracted as the non-seal pixels 601, a part is extracted as the seal pixels 602, depending on a balance of an intensity of black color and red color).
Regarding claim 9, Kosaka does not disclose ruled lines are identified as the non-character image, and wherein in a case where a plurality of areas of black pixel clusters in a second binary image surrounded by identified ruled lines aligns and exists, it is determined that the black pixel clusters in the second binary image is not made to be extraction targets.
In a similar field of endeavor of pixel determination, Sakai teaches ruled lines are identified as the non-character image, and wherein in a case where a plurality of areas of black pixel clusters in a second binary image surrounded by identified ruled lines aligns and exists, it is determined that the black pixel clusters in the second binary image is not made to be extraction targets ([0046] At this time, an upper part of a character in contact with a ruled line is not extracted as a black pixel cluster in the processing for tracking the contour of the white pixels in the black pixel cluster region, but is present outside the region of the text block 305. In other words, the upper part of the character in contact with the ruled line is selected as a non-text block). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the invention, to combine Kosaka’s disclosure with Sakai’s teaching, to conclude that words in a ruled line are not an extraction point if a determination is made that the characters are overlapping a ruled-line.
Regarding claim 10, Kosaka discloses the at least one processor executes the instructions to further perform: character recognition processing on a black pixel cluster in the second binary image ([0093] Next, the character recognizing module 227 detects a character from the generated binary image using a known OCR (Optical Character Recognition) technique (step S212)). Kosaka does not disclose wherein the determining determines whether the black pixel cluster in the second binary image is made to be an extraction target based on a position of a character image identified based on a black pixel cluster in the first binary image, based on a position of the black pixel cluster in the second binary image, and based on a result of the character recognition processing on the black pixel cluster in the second binary image.
In a similar field of endeavor of pixel determination, Sakai teaches wherein the determining determines whether the black pixel cluster in the second binary image is made to be an extraction target based on a position of a character image identified based on a black pixel cluster in the first binary image, based on a position of the black pixel cluster in the second binary image, and based on a result of the character recognition processing on the black pixel cluster in the second binary image (Fig 3a-3g and fig 6a-6d: Fig 3 (second binary) shows positions of black pixel clusters and fig 6 shows the position of the characters of the first binary image. If the characters are outside of the line/box, they are not the extraction area). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the invention, to combine Kosaka’s disclosure with Sakai’s teaching, by locating the characters in the first image as well as locating the positions of the black clusters in order to determine that a show- through character can be identified from a document.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US pub 20210192695), in view of Sakai (US Pub 20200175308), and further in view of Kawakami (US Pub 20140043659).
Regarding claim 6, Kosaka discloses the at least one processor executes the instructions to further perform: character recognition processing on a character image identified based on a black pixel cluster in the first binary image ([0093] Next, the character recognizing module 227 detects a character from the generated binary image using a known OCR (Optical Character Recognition) technique (step S212)). Kosaka does not disclose character recognition processing on a black pixel cluster in the second binary image that has been determined to be an extraction target.
In a similar field of endeavor of pixel determination, Kawakami teaches character recognition processing on a black pixel cluster in the second binary image that has been determined to be an extraction target ([0119] The image of FIG. 16 becomes the image of FIG. 14 (Second binary image) by removing images and characters with show-through on the background of the characters by the OCR preprocessing unit 352 such that the characters are easily recognized in the OCR processing).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the invention, to combine Kosaka’s disclosure with Kawakami’s teaching, to make character recognition on a character image and an extraction target so that you can effectively identify original characters from show-through characters on the document. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US pub 20210192695), in view of Sakai (US Pub 20200175308), in view of Kawakami (US Pub 20140043659) and further in view of Honda (US Pub 20180089835).
Regarding claim 7, Kosaka, Sakai and Kawakami do not disclose at least one processor executes the instructions to further perform: extracting character information that has a relationship between a Key and a Value, based on a result of the character recognition.
In a similar field of endeavor of pixel determination, Honda teaches at least one processor executes the instructions to further perform: extracting character information that has a relationship between a Key and a Value, based on a result of the character recognition ([0050] The term “key word region candidate” described herein refers to a region that is determined to be a key word region based on the position relationship information when an item value region candidate is identified as the item value region. For example, as for the position relationship information indicating that the item value is present within a range of 20 mm downward from the key word, a character region located within a range of mm upward from the item value region candidate is identified as a key word region candidate. In the example illustrated in FIG. 6, the character regions 601 and 603 are identified as key word region candidates for the character regions 602 and 604, respectively, which are item value region candidates. The processing of step S312 is an example of region identification processing for identifying key word region candidates). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of
the invention, to combine Kosaka’s, Sakai’s and Kawakami’s disclosure with Honda’s teaching, to be able to extract certain values by reading the character keys in the document. This reduces the margin of error in character recognition greatly and does not cause an error due to contamination in the image. 
Regarding claim 11, Kosaka, Sakai and Kawakami do not disclose determining character information about a Key based on a result of the character recognition; in a case where the black pixel cluster that is in the second binary image and is subjected to a determination that the black pixel cluster in the second binary image is not made to be an extraction target exists around a position that corresponds to the character information about a Key that has been determined. 
In a similar field of endeavor of pixel determination, Honda teaches determining character information about a Key based on a result of the character recognition, ([0058] Character recognition results obtained by an optical character reader (OCR) may include a plurality of candidates for a single character string. For example, like in a case where “1ssue” is obtained as a first candidate as a character recognition result for the character string “Issue Datte”, the character “1” which is similar to the character “I” may be obtained as the first candidate. Further, “Issue Date” may be obtained as a second candidate. Accordingly, the CPU 111 may calculate a value (reliability) indicating the likelihood of the key word based on whether or not the key word is included in the first to N-th candidates.); in a case where the black pixel cluster that is in the second binary image and is subjected to a determination that the black pixel cluster in the second binary image is not made to be an extraction target exists around a position that corresponds to the character information about a Key that has been determined (Fig 6:Patient number exists next to Key (issue date ref 601) but is not made to be the extracted target). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of
the invention, to combine Kosaka’s, Sakai’s and Kawakami’s disclosure with Honda’s teaching, to determine a key word by narrowing down the key word region candidates based on the item value so that there is not a cause an error due to contamination in the image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666